Citation Nr: 0825346	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected residuals of right little finger 
injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left shoulder impingement with rotator 
cuff tear.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1990 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in December 2007 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The veteran appeared at a June 2008 
Board hearing at the RO.  A transcript is of record.    

In the October 2002 rating decision, the RO granted service 
connection for left shoulder impingement with rotator cuff 
tear and for lumbosacral strain and assigned 0 percent 
disability ratings for each disability, effective March 2001.  
The veteran appealed the initial disability rating assigned.  
In December 2003, the Decision Review Officer (DRO) assigned 
10 percent disability ratings for each disability, effective 
March 2001.  Although increased ratings have been granted, 
the issues remain in appellate status, as the maximum 
schedular rating have not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

Although the appeal also originally included the issue of 
entitlement to an initial rating in excess of 0 percent for 
service-connected epididymitis, the veteran withdrew the 
claim at the June 2008 Board hearing and in a statement 
received in June 2008.  Consequently, the issue is no longer 
in appellate status	

The issues of entitlement to an initial rating in excess of 
10 percent for service-connected left shoulder impingement 
with rotator cuff tear and for chronic lumbosacral strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected residuals of right little 
finger injury is manifested by limitation of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 0 percent for the veteran's service-connected 
residuals of right little finger injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Code 5230 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO provided the appellant with notice in January 2007, 
subsequent to the October 2002 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
  
While the January 2007 notice was not provided prior to the 
October 2002 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for increased rating.  A 
review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a June 2002 letter prior 
to the October 2002 adjudication of the claim which granted 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
(West 2002), notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  In line with the reasoning set forth in these 
judicial decisions, it appears that the notice requirements 
addressed by the Court in Vazquez-Flores, supra, do not apply 
to initial rating claims such as the one now on appeal to the 
Board. 

Duty to Assist

VA has assisted the veteran in obtaining evidence, provided 
the veteran VA examinations in September 2002 and January 
2007, and afforded the veteran the opportunity to give 
testimony at a Board hearing at the RO in June 2008.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of right little 
finger injury warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

On VA examination in September 2002, the veteran stated that 
he could not fully bend the right little finger and denied 
any pain of the digit or the right hand.  Upon physical 
examination, it was noted that the range of motion of the 
proximal interphalangeal (PIP) joints had flexion from 0 to 
100 degrees with no pain.  It was further noted that range of 
motion of the distal interphalangeal (DIP) of the little 
finger of the right had full flexion at 80 degrees with 
passive range of motion done by the examiner.  It was 
additionally noted that with active range of motion by the 
veteran, flexion of the joint was only at 30 degrees without 
pain on movement.  The diagnosis was traumatic injury to the 
right little finger with residual loss of range of motion of 
the DIP joint.   

When the veteran was afforded another VA examination in 
January 2007, the veteran stated that he did not have a 
problem with his finger unless he bumped it or caught it on 
something.  Afterwards, he said, he experienced pain that he 
rated a 4 on a scale of 1 to 10 (with 10 being the worst 
pain).  Upon physical examination it was noted that 
metacarpophalangeal joint flexion was from 0 degrees to 90 
degrees; PIP flexion was from 0 degrees to 110 degrees; and 
DIP flexion was from 0 degrees to 25 degrees.  It was further 
noted that repetition produced increased pain, weakness, lack 
of endurance and fatigue with DIP flexion to 25 degrees with 
no additional limited range of motion.    

The veteran's service-connected residuals of right little 
finger injury has been rated by the RO under the provisions 
of Diagnostic Code 5227, which pertains to 
unfavorable/favorable ankylosis of the little finger.  The 
maximum rating, however, is 0 percent.  

Diagnostic Code 5230 also pertains to the little finger.  
Under this regulatory provision, a maximum 0 percent rating 
is warranted where there is any limitation of motion of the 
little finger.       

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
the appellant is already receiving the maximum disability 
rating available under DC 5227 and DC 5230 and, thus, a 
DeLuca analysis is not for application.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in September 2002, the 
veteran denied any further medical treatment or surgery since 
the original injury in service, and stated that residuals of 
right little finger injury did not interfere with his daily 
activities either personal or occupational.  However, by VA 
examination in January 2007, the veteran stated that it 
interfered with his job because he could not write very well.  
He explained that it was because he was not able to use the 
little finger to hold a pen.  He further stated that his 
finger interfered with activities of daily living because 
when he tried to do something and catch it, he had pain that 
usually lasted 10 to 15 minutes.  Nevertheless, nothing 
precludes the veteran from obtaining employment that would 
accommodate his disabilities.  The September 2002 VA 
examination shows that when he had flareups of pain with 
another disability (specifically, his left shoulder), he was 
limited to desk and administrative duties on his job as a 
police officer.  The Board additionally notes that the 
January 2007 VA examination revealed that the veteran still 
worked for law enforcement despite his service-connected 
residuals of right little finger.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to an initial rating in excess of 0 percent for 
service-connected residuals of right little finger injury is 
not warranted.  The appeal is denied to this extent.


REMAND

Another issue before the Board is entitlement to an initial 
rating in excess of 10 percent for service-connected left 
shoulder impingement with rotator cuff tear.  In a letter 
received in February 2008, the veteran stated that he was 
scheduled to see an orthopedic surgeon at the Ralph H. 
Johnson VA Medical Center in Charleston, South Carolina in 
February 2008.  He then appears to have indicated that the 
consultation was rescheduled for April 2008.  However, 
records of any such consultation do not appear to be 
associated with the claims file.

The other issue before the Board is entitlement to an initial 
rating in excess of 10 percent for service-connected chronic 
lumbosacral strain.  At the June 2008 Board hearing at the 
RO, the veteran testified that he had seen a VA doctor two or 
there times in the last year at the clinic in Savannah, 
Georgia.  Records of these reported consultations also do not 
appear to be in the claims file. 

The RO should obtain the aforementioned VA treatment records 
in order to fulfill the VA's duty to assist the veteran.  
This is particularly so in view of the fact that these are 
records in the custody of the federal government and thus are 
constructively part of the record on appeal.  38 U.S.C.A. 
§ 5103A(b).    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain all pertinent VA records from 
both the Ralph H. Johnson VA Medical 
Center in Charleston, South Carolina and 
the VA clinic in Savannah, Georgia.  The 
Board is particularly interested in 
February 2009 VA treatment records from 
Ralph H. Johnson VA Medical Center and 
2007 to 2008 records from the VA clinic 
in Savannah, Georgia.   
 
2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claims for higher ratings for left 
shoulder impingement with rotator cuff 
tear and for chronic lumbosacral strain 
can be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


